 In the Matter of NOWELL-WETTERAU GROCER CO., EMPLOYERandIN-TERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, TEAMSTERS, CHAUFFEURS, WARE-HOUStMEN AND HELPERS LOCAL No. 833, A. F. L., PETITIONERCase No. 17-RC-608.Decided February 6, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before William J.Scott, hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer, a Missouri corporation, is a wholesale grocerand.'distributor of food products to independent retailgrocers inMissouri.It operates under a franchise granted by IndependentGrocers Alliance, a national organization of independent grocers.By the terms of the franchise, the Employer may use the services,labels, and trade-marks of the Alliance.The Employer annuallypurchases merchandisein excessof $3,000,000, of which about 75 per-cent is shipped directly to the Employer from outside Missouri ;annualsales, in excessof $3,500,000, are made entirely within theState.We find that the Employer is engaged in commerce withinthe meaning of the National Labor Relations Act.'2.The Petitioner is a labor. organization claiming to represent cer-tain employees of the Employer.3.No question affecting commerce existsconcerningthe representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:iProvidence Public Market Company,79 NLRB 1482.SS NLRB No. 109.515882191-51-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner seeks to represent a unit limited to the drivers andwarehouse employees at the Employer's Columbia, Missouri, ware-house.The Employer contends that the only appropriate unit isone composed of the employees in all its warehouses.The Employer operates 3 warehouses in Missouri, 1 each in Colum-bia,Mexico, and Fulton.2Columbia is about 38 miles from Mexico,and about 27 miles from Fulton; Mexico and Fulton are 23 miles apart.Each of the warehouses is a wholesale distributing-point.The Mexicoand Columbia warehouses, employing 13 and 16 employees respec-tively, are virtually identical in organization, function, and opera-tion.Each is a cash and carry, as well as a credit and delivery,warehouse.The warehouse at Fulton, however, with 2 employees,does only a cash and carry business. The Employer's first vice presi-dent directly manages all 3 warehouses, with the help of the secondvice president, who is also assistant manager. Stocks in the warehouseare considered a common pool for filling all orders.Although thetruck drivers who deliver goods to the Employer's customers usuallywork out of the one warehouse to which they are permanently assigned,they are transferred to another if the need arises.Truck driversassigned to one warehouse sometimes deliver into the territory usuallyserved by another warehouse, if speed or efficiency of operation requireit.Warehousemen also are interchanged among the warehouses.Wages and conditions of work are substantially the same in all 3warehouses.In view of the foregoing facts, particularly the common supervisionover all three warehouses, the similarity of operations, and the inter-change of employees among them, we find that a unit limited to theemployees of one of the three warehouses is inappropriate for thepurpose of collective bargaining.'Accordingly, we shall dismiss thepetition.ORDERIT Is IIEREBI ORDERED that the petition filed herein be, and it herebyis, dismissed.3The record shows that within the next year the Employer intends to construct a newwarehouse at Columbia, Missouri, wherein it will combine the Columbia and Mexico.3Brown,Express,et al.,80 NLRB 752.